 1   McGREGOR W. SCOTT
     United States Attorney
 2   ERIC J. CHANG
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2829
     (916) 554-2900 FAX
 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              )   2:18-cr-000106-CKD
                                            )
12                   Plaintiff,             )   STIPULATION TO EXCLUDE TIME UNDER
                                            )   THE SPEEDY TRIAL ACT
13           v.                             )
                                            )   DATE: February 21, 2019
14   DANIEL BOYNTON,                        )   TIME: 9:30 a.m.
                                            )   JUDGE: Hon. Carolyn K. Delaney
15                   Defendant.             )
                                            )
16                                          )
                                            )
17

18                                       STIPULATION
19           Plaintiff United States of America, by and through its counsel
20   of record, and defendant, by and through defendant’s counsel of
21   record, hereby stipulate as follows:
22           1.   By previous order, the Court vacated a jury trial to begin
23   on February 4, 2019, at 9:30 a.m. and set a status conference for
24   February 21, 2019, at 9:30 a.m.
25           2.   By previous order, the Court excluded time for the purposes
26   of the Speedy Trial Act, 18 U.S.C. § 3161 et seq., until February 4,
27   2019.
28           3.   It is further stipulated that the time within which the


     U.S. V. DANIEL BOYNTON                     1                    STIP   TO   EXCLUDE TIME
 1   trial of this case must be commenced under the Speedy Trial Act, 18

 2   U.S.C. § 3161 et seq., be excluded from computation of time pursuant

 3   to § 3161(h)(7)(A), (B)(iv), and Local Code T4.   Further, the ends of

 4   justice served in granting the continuance for the continuity of

 5   counsel and allowing the defense to further prepare for trial

 6   outweigh the best interests of the public and the defendant in a

 7   speedy trial.

 8   IT IS SO STIPULATED.

 9

10   Dated:     February 4, 2019      McGREGOR W. SCOTT
                                      United States Attorney
11

12                                    /s/ Eric J. Chang
                                      ERIC J. CHANG
13                                    Special Assistant U.S. Attorney
14

15
     Dated:     February 4, 2019      /s/ Eric J. Chang for
16                                    Rachelle Barbour
                                      Counsel for Defendant
17                                    Daniel Boynton
18                                    Approved via email 2/4/2019
19

20

21

22

23

24

25

26

27

28


     U.S. V. DANIEL BOYNTON             2                     STIP   TO   EXCLUDE TIME
 1

 2                                  FINDINGS AND ORDER
 3         IT IS SO ORDERED, that time under the Speedy Trial Act, 18

 4   U.S.C. § 3161 et seq., be excluded from computation of time pursuant

 5   to § 3161(h)(7)(A), (B)(iv), and Local Code T4, and that the ends of

 6   justice served in granting the continuance for the continuity of

 7   counsel and allowing the defendant further time to prepare for trial

 8   outweigh the best interests of the public and the defendant in a

 9   speedy trial.       Time is excluded from the date of this order through

10   February 21, 2019.

11

12   Dated:     February 4, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     U.S. V. DANIEL BOYNTON                  3                  STIP   TO   EXCLUDE TIME
